Citation Nr: 1644627	
Decision Date: 11/28/16    Archive Date: 12/09/16

DOCKET NO.  14-10 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from September 1965 to August 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, that denied service connection for bilateral hearing loss and for tinnitus.  

In May 2016, the Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge.  


FINDINGS OF FACT

1.  The Veteran's current bilateral hearing loss had its onset in service.  

2.  The Veteran's current tinnitus had its onset in service.  


CONCLUSION OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).  

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

Impaired hearing will be considered to be a disability for VA purposes when the thresholds for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or more; the thresholds for at least three of these frequencies are 26 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).  

One requirement for service connection is the current existence of the claimed disability.  With regard to hearing loss, 38 C.F.R. § 3.385 defines what constitutes the current existence of a hearing loss disability.  For service connection, it is not required that a hearing loss disability by the standards of 38 C.F.R. § 3.385 be demonstrated during service, although a hearing loss disability by the standards of 38 C.F.R. § 3.385 must be currently present, and service connection is possible if such current hearing loss disability can be adequately linked to service.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The Veteran contends that he has bilateral hearing loss and tinnitus that are related to service.  He specifically maintains that he has bilateral hearing loss and tinnitus as a result of acoustic trauma while serving on the flight line with jet fighter aircraft during his period of service.  The Veteran reports that he was exposed to noise from F-4C phantom jets while serving as a crew chief in Vietnam, as well as noise from F101 jets while serving at Dow Air Force Base in Maine.  He indicates that he had experienced hearing loss and ringing in his right ear since his departure from Vietnam.  The Veteran states that although he reported tinnitus for fifteen years at a VA examination, he had actually experienced tinnitus since his years in the Air Force.  He indicates that when he told the examiner tinnitus became an issue fifteen years earlier, he was referring to his estimate of when it had a negative impact on his quality of life.  The Veteran essentially asserts that his bilateral hearing loss and tinnitus were first experienced during service and have continued since that time.  

The Veteran served on active duty in the Air Force from September 1965 to August 1969.  The Veteran's occupational specialty was listed as an aircraft maintenance specialist.  

The evidence of record shows that the Veteran was exposed to in-service acoustic trauma and that he has been currently diagnosed with bilateral hearing loss, under the provisions of 38 C.F.R. § 3.385, and with tinnitus.  

The Board notes that there are negative opinions of record, as to the etiology of the Veteran's bilateral hearing loss and tinnitus, pursuant to a March 2013 VA audiological examination report.  

The March 2013 audiological examination report shows that the Veteran reported that he served in the Air Force from 1965 to 1969 and that he was a crew chief in Vietnam.  He indicated that he had unprotected noise exposure from F-4C jets in Vietnam as well as from other aircraft.  He denied that he had any contributory occupational and recreational noise exposure.  He stated that he had suffered ringing in the right ear for approximately fifteen years.  

The examiner reported results that were indicative of bilateral hearing loss as defined by 38 C.F.R. § 3.385.  The diagnoses were sensorineural hearing loss, in the frequency range of 500 to 4000 Hertz, in the right ear; sensorineural hearing loss, in the frequency range of 500 to 4000 Hertz, in the left ear; and tinnitus.  The examiner commented that it was not at least as likely as not that his bilateral hearing loss was caused by or a result of an event in service.  The examiner reported that a review of the service treatment records, including his August 1965 enlistment examination and August 1969 separation examination, showed normal hearing, bilaterally.  It was noted that "Bekesy tracing" upon enlistment showed normal hearing and could not be compared to pure tone thresholds based on different testing parameters.  The examiner indicated that a contributory history significant for auditory and vestibular pathway problems was denied.  

The examiner reported that the Veteran was released from active duty with normal hearing, bilaterally.  The examiner referred to a medical treatise which revealed that there was no scientific basis for the delayed onset of hearing loss.  The examiner stated that the Veteran's hearing was normal at separation and that there was no significant shift in thresholds showing worsening when comparing the entrance and separation examinations.  The examiner maintained that although the Veteran was around sufficient noise, the available evidence did not support acoustic trauma.  The examiner further indicated that it was less likely than not that his tinnitus was caused by or a result of military noise exposure.  The examiner stated that there was no evidence of acoustic trauma in the service treatment records with which to draw a nexus to his report of tinnitus.  

In a September 2013 lay statement, the Veteran's spouse reported that she had been married to the Veteran for forty-six years and that he was her boyfriend since she was a freshman in high school.  She stated that they spent their first wedding anniversary in an airplane to Vietnam where he did a one-year tour of duty as a jet fighter crew chief mechanic.  His spouse indicated that when the Veteran returned from Vietnam, he would have problems understanding her.  She maintained that the Veteran could hear low level sounds very well, but that he seemed to have a problem with high tones.  She noted that the Veteran would misunderstand spoken words and that he had trouble understanding young children.  The Veteran's spouse reported that the Veteran would also occasionally make reference to sounds that he would hear which they finally realized were caused by tinnitus.  

The Board observes that the examiner, pursuant to the March 2013 VA audiological examination, essentially indicated that the Veteran's bilateral hearing loss was not related to his period of service because there was no worsening in the audiological evaluations when comparing the entrance and separation examinations.  The examiner referred to a medical treatise which revealed that there was no scientific basis for delayed onset of hearing loss.  However, in regard to the Veteran's bilateral hearing loss, the absence of documented hearing loss, as defined by VA, while in service is not fatal to a claim for service connection.  See Ledford, 3 Vet. App. at 87.  Additionally, when a Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993).  Further, the examiner indicated that his tinnitus was not related to military noise exposure because there was no evidence of acoustic trauma in the service treatment records with which to draw a nexus to the Veteran's complaint of tinnitus.  The Board notes, however, that acoustic trauma is already conceded in this case.  

Additionally, the VA examiner, pursuant to the March 2013 VA audiological examination report, did not address the Veteran's reports of hearing problems and tinnitus since his service in Vietnam.  The Veteran is competent to report in-service hearing problems and tinnitus, continuous hearing loss and tinnitus symptomatology since service, and current symptoms that form the basis for diagnosis of disability.  See Davidson, 581 F.3d at 1313.  Therefore, the Board finds that the opinions provided by the VA examiner, pursuant to the March 2013 VA audiological examination, have no probative value.  

The Board notes that the Veteran is competent to report hearing problems and ringing in the ears during service and since that time.  Moreover, the Board finds that the Veteran's reports of noise exposure during his period of service and hearing problems and tinnitus since service, as well as the reports of his spouse that the Veteran suffered hearing problems and tinnitus since his service in Vietnam, are credible.  See also Jandreau v. Nicholson, 492 F.3d 1372 (2007).  
Resolving any doubt in the Veteran's favor, the Veteran has bilateral hearing loss and tinnitus that had their onset during his period of service.  Service connection for bilateral hearing loss and for tinnitus is warranted.  


ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.

____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


